Plaintiff in error, C.W. Sutherland, was convicted at the March, 1913, term of the county court of Pawnee county on a charge of having unlawful possession of intoxicating liquor, with intent to sell the same, and his punishment fixed at a fine of five hundred dollars and confinement in the county jail for a period of ninety days. A careful examination of the record discloses the fact that there is no merit in this appeal. There is no error sufficient to justify a reversal. The judgment is therefore affirmed.